Case 3:20-cv-00914-BEN-BLM Document 15 Filed 10/05/20 PageID.168 Page 1 of 4


 1   Peter R. Afrasiabi (Bar No. 193336)
     pafrasiabi@onellp.com
 2   ONE LLP
     4000 MacArthur Boulevard
 3   East Tower, Suite 500
     Newport Beach, CA 92660
 4   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 5
     Joanna Ardalan (Bar No. 285384)
 6   jardalan@onellp.com
     ONE LLP
 7   9301 Wilshire Boulevard
     Penthouse Suite
 8   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 9   Facsimile: (310) 943-2085
10   Attorneys for Plaintiff
     Backgrid USA, Inc.
11
                               UNITED STATES DISTRICT COURT
12
                         SOUTHERN DISTRICT OF CALIFORNIA
13
     BACKGRID USA, INC., a California           Case No.: 3:20-cv-00914-BEN-BLM
14   corporation,                               Hon. Roger T. Benitez
15
                    Plaintiff,                  JOINT RULE 26(F) REPORT
16
17          v.
18   EUPHORIC SUPPLY INC., a California
19   corporation; JULIAN ARMSTRONG,
     an indiviudal, and DOES 1-10, inclusive,
20
21                  Defendants.
22
23
24
25
26
27
28
                                                          Case No.: 3:20-cv-00914-BEN-BLM
Case 3:20-cv-00914-BEN-BLM Document 15 Filed 10/05/20 PageID.169 Page 2 of 4


 1         Plaintiff Backgrid USA, Inc. (“Backgrid” or “Plaintiff”) and Euphoric
 2   Supply, Inc. and Julian Armstrong (collectively “Euphoric Supply” or
 3   “Defendants”) (collectively “Parties”) hereby submit their joint report pursuant to
 4   Federal Rule of Civil Procedure 26(f) and Paragraph 6 of the Court’s Notice and
 5   Order for Early Neutral Evaluation Conference and Case Management Conference
 6   via Videoconference (Dkt. 14):
 7         (A)    Changes to Rule 26(a) Requirements
 8         The Parties do not request any changes made to the timing, form, or
 9   requirement of disclosures under 26(a).
10         (B)    The Subjects on which Discovery May be Needed, When Discovery
11   Should be Completed, Whether Discovery should be Conducted in Phases
12         The Parties anticipate conducting discovery on copyright infringement
13   liability, willfulness, and Defendant’s affirmative defenses. Discovery should be
14   completed by July 12, 2021. There is no need for discovery to be conducted in
15   phases or otherwise limited.
16         (C)    Issues About ESI
17         The Parties do not anticipate any issues regarding ESI.
18         (D)    Issues About Claim of Privilege
19         The Parties do not anticipate any issues regarding the claim of privilege.
20         (E)    Changes Made in the Limitations on Discovery
21         The Parties do not request any changes made in the limitations on discovery.
22         (F)    Other Orders under Rule 26(c) or Rule 16(b) and (c)
23         The Parties anticipate stipulating to a protective order relating to the treatment
24   of confidential information that may be exchanged in discovery.
25         (G)    Service
26         The Parties are not aware of any parties that remain to be served.
27   ///
28   ///
                                               2                Case No.: 3:20-cv-00914-BEN-BLM
Case 3:20-cv-00914-BEN-BLM Document 15 Filed 10/05/20 PageID.170 Page 3 of 4



 1          (H)      Amendment of Pleadings
 2          The Parties do not anticipate adding or dismissing parties, claims, or defenses
 3   at this time.
 4          (I)      Protective Order
 5          The Parties intend to submit a proposed protective order to the Court by
 6   October 29, 2020.
 7          (J)      Privilege
 8          The Parties will exchange privilege logs to identify any responsive discovery
 9   being withheld on the basis of privilege. The Parties agree that no attorney-client
10   communications that post-date the filing of this litigation need be included on such
11   privilege logs. Should a dispute over the propriety over a privilege claim arise
12   during the course of litigation, the Parties shall meet and confer in good faith and
13   attempt to resolve the dispute informally prior to seeking relief from the Court. The
14   Parties do not anticipate seeking an order pursuant to Fed. R. Evid. 502.
15          (K)      Evidence Preservation
16          The Parties have discussed issues related to the preservation of relevant
17   evidence and have no areas of disagreement at this time.
18          (L)      Electronic Discovery
19          The Parties will search the files of all relevant custodians of record in
20   response to associated discovery requests and produce correspondence and routine
21   documentation in PDF format, with any other ESI produced in native format kept by
22   the producing party in order to preserve metadata. The Parties have not identified
23   any issues regarding electronically stored information that may not be readily
24   accessible and have not made any agreements in relation thereto at this time.
25          (M)      Discovery
26          The Parties have not taken any discovery to date, have no proposed
27   limitations or modifications of the discovery rules, and have no identified discovery
28   disputes at this time.
                                                 3
Case 3:20-cv-00914-BEN-BLM Document 15 Filed 10/05/20 PageID.171 Page 4 of 4



 1         (N)    Related Cases
 2         The Parties are not aware of any related cases or proceedings pending before
 3   another judge of this court, or before another court or administrative body.
 4         (N)    Scheduling
 5         The Parties propose the following dates:
 6            • Fact discovery cutoff: July 21, 2021
 7            • Expert designations and disclosures: July 21, 2021
 8            • Expert discovery cutoff: September 1, 2021
 9            • Filing of dispositive motions: September 15, 2021
10            • Pretrial conference: October 27, 2021
11            • Trial: November 10, 2021
12         (N)    Professional Conduct
13         All attorneys of record for the parties have reviewed Civil Local Rule 83.4 on
14   Professionalism.
15
16   Dated: October 5, 2020                 ONE LLP
17
                                            By: /s/ Joanna Ardalan
18                                              Joanna Ardalan
19                                              Peter R. Afrasiabi

20                                                 Attorneys for Plaintiff
21                                                 Backgrid USA, Inc.

22
23   Dated: October 5, 2020                 JOHNSON & JOHNSON LLP
24
                                            By: /s/ Daniel B. Lifschitz
25                                              Daniel B. Lifschitz
26
                                                   Attorneys for Defendants
27                                                 Euphoric Supply, Inc. and Julian
                                                   Armstrong
28
                                               4
